Citation Nr: 0431597	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  96-46 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 60 
percent for epilepsy grand mal.

2.  Entitlement to a disability rating greater than 10 
percent for chronic brain syndrome associated with convulsive 
seizures.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2. The veteran's epilepsy grand mal is manifested by no more 
than one major seizure every four months or nine to ten minor 
seizures per week.

3.  The veteran's chronic brain syndrome is manifested by no 
more than an acute depressed mood, occasional episodes of 
anxiety and some memory loss.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 60 
percent for epilepsy grand mal have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8910 (2004).

2.  The criteria for a disability rating greater than 10 
percent for chronic brain syndrome associated with convulsive 
seizures have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9305 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in July 2003, the RO advised the veteran of 
the enactment of the VCAA.  The veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for an increase, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The December 2002 and July 2004 supplemental statements of 
the case (SSOCs), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased rating.  Both SSOCs specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of her and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains VA examinations, VA treatment 
records, and private medical records.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

The veteran contends that his service-connected disabilities 
are more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).

1.	Increased rating for epilepsy grand mal

The veteran is currently rated at 60 percent for his service-
connected epilepsy grand mal under 38 C.F.R. § 4.124a, DC 
8910 (2004).  Under that code, a 100 percent rating is 
warranted for at least 1 major seizure per month during the 
preceding year; an 80 percent rating is warranted for at 
least 1 major seizure in 3 months over the prior year, or 
more than 10 minor seizures weekly; a 60 percent rating is 
warranted for at least 1 major seizure in 4 months over the 
prior year, or 9-10 minor seizures per week; a 40 percent 
rating is warranted for at least 1 major seizure in the prior 
6 months or 2 in the prior year, or averaging at least 5 to 8 
minor seizures weekly; a 20 percent rating is warranted for 
at least 1 major seizure in the prior 2 years, or 2 minor 
seizures during the prior 6 months; and a 10 percent rating 
is warranted for a confirmed diagnosis of epilepsy with a 
history of seizures.  38 C.F.R. § 4.124a, DC 8910.

Major seizures are characterized by the generalized tonic- 
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, DC 8910, 8911. 
Evidence relevant to the current severity of the veteran's 
epilepsy grand mal includes a July 2002 VA social and 
industrial survey, VA examination dated in August 2002, 
private medical records from San Pablo Hospital dated in 
September 2002 and private medical records from the Matilde 
Brenes Emergency Room dated in July 2003.  At the social and 
industrial survey, the veteran reported that he had been 
hospitalized twice since February for seizure activity and 
that the seizure disorder had worsened.  At the August 2002 
VA examination the veteran reported the occurrence of three 
seizures so far that year; one in February, one in March, and 
the other in July.  The events were described as generalized 
tonic-clonic seizures with occasional tongue biting and 
postictal confusion.  The veteran was unable to perform any 
activities of daily living during a seizure or for one day 
thereafter.   The veteran told the examiner that he would 
typically have three to four seizures in a year, but that in 
the year 2002 he was experiencing more seizures than usual.  
The neurological examination revealed normal findings.  
Private medical records from San Pablo Hospital show that the 
veteran was admitted in September 2002 with a complaint that 
a seizure began the previous evening and was continuing.  
Private medical records from Matilde Brenes Emergency Room 
show that the veteran was seen in July 2003.  

Also of record are outpatient treatment reports from the VA 
Medical Center (VAMC) in San Juan.  These records document 
major epileptic seizures occurring in October 1995 and 
November 1995.  There are no other documented major seizures 
in the claims folder since the veteran filed this claim in 
August 1995.

To warrant a rating for epilepsy, seizures must be witnessed 
or verified at some time by a physician. 38 C.F.R. § 4.121.  
This regulation also states that competent, consistent lay 
testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted for evidence of 
frequency.  In this case, the veteran has described some 
characteristics of a major seizure, i.e., generalized tonic-
clonic activity, but has not described any associated loss of 
consciousness.  The rating schedule specifies that major 
seizures include a loss of consciousness and that aspect of 
the seizure activity has not been described by the veteran or 
any of the medical providers in the recently accumulated 
evidence.  Without a description of at least 1 major seizure 
in 3 months over the prior year, or more than 10 minor 
seizures weekly over the course of this appeal, the Board 
finds that a higher rating is not warranted.  That is, the 
probative evidence of record does not confirm at least 1 
major seizure every three months or an average of 10 minor 
seizures per week.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate epilepsy grand mal, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 60 
percent for epilepsy grand mal.  Thus, the benefit-of-the 
doubt rule is not for application.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.3.

2.	Increased rating for chronic brain syndrome

The veteran is currently rated at 10 percent for his service-
connected chronic brain syndrome associated with convulsive 
seizures under 38 C.F.R. § 4.130, DC 9305 (2004).  Under that 
code, an evaluation of 100 percent is assigned whenever there 
is evidence of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. Id.

An evaluation of 70 percent is assigned whenever there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as; suicidlal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the abililty to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. Id.  

An evaluation of 50 percent is assigned whenever there is 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped sppech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.  

An evaluation of 30 percent is assigned whenever there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
Id.

An evaluation of 10 percent is assigned whenever there is 
evidence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. Id. 

Evidence relevant to the current severity of the veteran's 
chronic brain syndrome associated with convulsive seizures 
includes an August 2002 VA psychological examination.  At 
that time, the veteran was clean, adequately dressed, and 
groomed.  He was pleasant to approach and cooperative.  He 
was alert and oriented times three.  His mood was euthymic 
and his affect exhibited full range.  His attention, 
concentration and memory were all good.  His speech was clear 
and coherent and he was not hallucinating.  No thought or 
perceptual disorders were elicited.  He was not suicidal or 
homicidal and his insight and judgment were fair.  He 
exhibited good impulse control.  

The veteran did not present any impairment of symptoms 
related to suspiciousness; panic attacks; chronic sleep 
impairment; flattened affect; mild memory loss; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; abstract 
thinking; disturbances of motivation or mood; difficulty in 
establishing and maintaining effective work and social 
relationships; suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent ability to perform the activities of daily 
living; or disorientation to time or place.   

The examiner concluded that based on the veteran's clinical 
history, social and industrial survey, and evaluation, the 
veteran never had any gross emotional or mental conditions as 
to need regular psychiatric treatment.  The veteran, despite 
the history of seizure disorder for 50 years, had, up to that 
point,  been able to live a successful and productive life.  
Based on the veteran's condition, the examiner noted the 
following symptoms: occasional depressed mood, occasional 
episodes of anxiety, and memory loss for close relatives at 
times.  

The examiner also assigned the veteran a Global Assessment of 
Functioning (GAF) score of 75.  A GAF score relates directly 
to the level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness. Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  A 
GAF score of 41 to 50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score from 61 to 
70 reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
from 71 to 80 indicates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).

Based on these findings, the Board finds that the evidence of 
record does not meet nor approximate the criteria for an 
evaluation greater than 10 percent.  Specifically, the Board 
finds that the veteran's chronic brain syndrome does not 
result in symptoms of constant depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often) or 
chronic sleep impairment.  While the August 2002 VA examiner 
noted that the veteran suffered from occasional depressed 
mood and occasional anxiety, the veteran's GAF score of 75 
implies that these symptoms are transient and expectable 
reactions to psychosocial stressors.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's psychological condition, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(2004) (permitting evaluation, by analogy, where the rating 
schedule does not provide a specific diagnostic code to rate 
the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for chronic brain syndrome associated with convulsive 
seizures.  Thus, the benefit-of-the doubt rule is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

1.  A disability rating greater than 60 percent for epilepsy 
grand mal is denied.

2.  A disability rating greater than 10 percent for chronic 
brain syndrome associated with convulsive seizures is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



